In an action to recover commissions earned pursuant to the provisions of a written contract, order granting-*787motion of plaintiff for partial summary judgment, insofar as appealed from, and judgment entered in accordance therewith, affirmed, with $10 costs and disbursements. Ho opinion. Close, P. J., Hagarty, Johnston and Lewis, JJ., concur; Aldrich, J., dissents, votes to reverse the order, insofar as appealed from, and judgment, and to deny the motion on the ground that a question of fact is presented which should not be determined on conflicting affidavits.